     Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 1 of 13 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

STRUCTURAL IRON WORKERS                            )
LOCAL UNION NO. 1 PENSION TRUST                    )
FUND,                                              )
                                                   )      CASE NO.: 19-CV-1809
             Plaintiff,                            )
      vs.                                          )      JUDGE:
                                                   )
AMERICAN STEELWORKS, INC., an                      )      MAG. JUDGE:
Illinois corporation; and AMERICAN                 )
STEEL FABRICATORS, INC., an Illinois               )
corporation,                                       )
                                                   )
             Defendants.                           )

                                       COMPLAINT

      NOW COMES the Plaintiff, the STRUCTURAL IRON WORKERS LOCAL UNION NO.

1 PENSION TRUST FUND (“PENSION FUND”), by and through its attorneys, JOHNSON &

KROL, LLC, complaining of the Defendants AMERICAN STEELWORKS, INC. (“AMERICAN

STEELWORKS”) and AMERICAN STEEL FABRICATORS, INC. (“AMERICAN STEEL

FABRICATORS”), and allege as follows:

                              JURISDICTION AND VENUE

1.    This action arises under Section 502 of the Employee Retirement Income Security Act

      (hereinafter referred to as “ERISA”) and Section 301 of the Labor-Management Relations

      Act. 29 U.S.C. §§ 1132 and 185. The Court has jurisdiction over the subject matter of this

      action pursuant to 29 U.S.C. § 1132(e)(1), 28 U.S.C. § 1331 and/or 28 U.S.C. § 1367.

2.    Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the PENSION

      FUND, the Structural Iron Workers Local Union No. 1 Welfare Fund, the Structural Iron

      Workers Local Union No. 1 Annuity Fund, the Apprenticeship Training and Journeyman’s




                                        Page 1 of 13
     Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 2 of 13 PageID #:2



      Retraining Fund, the National I.W. Apprenticeship Fund, and the Local No. 1 Scholarship

      Fund (collectively “TRUST FUNDS”) are administered at 7700 Industrial Drive, Forest

      Park, Illinois 60130, and pursuant to 28 U.S.C. §1391(b)(2) in that a substantial part of the

      events or omissions giving rise to Plaintiff’s claims occurred in the Northern District of

      Illinois, Eastern Division.

                                              PARTIES

3.    The TRUST FUNDS have been established pursuant to collective bargaining agreements

      entered into between Local Union No. 1 of the International Association of Bridge,

      Structural, Ornamental, and Reinforcing Iron Workers, AFL-CIO (“LOCAL 1”) and the

      Associated Steel Erectors of Chicago, Illinois (“Principal Agreement”), and therefore are

      multi-employer plans under 29 U.S.C. §1002.

4.    The TRUST FUNDS are administered pursuant to the terms and provisions of certain

      Agreements and Declarations of Trust (“Trust Agreements”).

5.    The PENSION FUND is required to receive, hold and manage all monies required to be

      contributed to the TRUST FUNDS and is the authorized collection agent under the

      Principal Agreement and Trust Agreements for contributions and deductions to the TRUST

      FUNDS and LOCAL 1 required under the Principal Agreement.

6.    The Defendant AMERICAN STEELWORKS is an Illinois Corporation that maintained its

      principle place of business in Melrose Park, Illinois.

7.    LOCAL 1 was the bargaining representative for the bargaining unit employees that were

      employed by AMERICAN STEELWORKS.

8.    The Defendant AMERICAN STEEL FABRICATORS is an Illinois Corporation with its

      principal place of business located in Melrose Park, Illinois.




                                          Page 2 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 3 of 13 PageID #:3



                           FACTS COMMON TO ALL COUNTS

9.     Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-8 of this

       Complaint with the same force and effect as if fully set forth herein.

10.    AMERICAN STEELWORKS was an employer engaged in an industry affecting

       commerce which agreed to be bound by the provisions of the Principal Agreement.

       (Principal Agreement is attached as Exhibit 1); (Compliance Agreement is attached as

       Exhibit 2).

11.    Through the Principal Agreement, AMERICAN STEELWORKS agreed to be bound by

       the provisions of the Agreements and Declarations of Trust which created the TRUST

       FUNDS (hereinafter the “Trust Agreements”).

12.    Pursuant to the Principal Agreement and Trust Agreements, AMERICAN STEELWORKS

       was required to make monthly reports of hours worked by covered employees and pay

       contributions to the PENSION FUND at the negotiated rate. The monthly reports and

       contributions were due on or before the 15th day of the calendar month following the

       calendar month during which the work was performed.

13.    Pursuant to Section 502(g)(2) of ERISA, and the provisions of the Principal Agreement

       and Trust Agreements, employers who fail to submit their monthly contribution reports

       and contributions to the PENSION FUND on a timely basis are responsible for the payment

       of liquidated damages equal to twenty percent (20%) of the amount unpaid and interest at

       the rate of prime plus two percent (2%) per month for each month that contributions remain

       unpaid, plus any reasonable attorney’s fees and costs of maintaining suit.




                                           Page 3 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 4 of 13 PageID #:4



14.    Pursuant to the Principal Agreement, AMERICAN STEELWORKS is required to deduct

       union wage assessments from its employees’ paychecks and remit payments of those

       deductions to the PENSION FUND.

15.    Pursuant to the Principal Agreement, AMERICAN STEELWORKS is required to defer

       $4.00 per hour from each of its bargaining-unit employees’ hourly wage and pay said

       deferral to a vacation savings account. The PENSION FUND serves as the collection agent

       for the vacation deferrals.

16.    AMERICAN STEELWORKS was incorporated on October 1, 2004.

17.    AMERICAN STEELWORKS allegedly ceased operating in or around May 2013.

18.    On March 14, 2014, the Secretary of State formally dissolved AMERICAN

       STEELWORKS’ corporate status.

19.    AMERICAN STEEL FABRICATORS is a non-union company that was incorporated on

       June 20, 2005 and is still operating today as the disguised continuance of AMERICAN

       STEELWORKS.

                                       COUNT I
                              SINGLE EMPLOYER LIABILITY

20.    Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-19 of this

       Complaint with the same force and effect as if fully set forth herein.

21.    AMERICAN STEELWORKS and AMERICAN STEEL FABRICATORS simultaneously

       operated out of the same address at 1985 Anson Drive, Melrose Park, Illinois 60160.

22.    Employees     of   both   AMERICAN        STEELWORKS          and   AMERICAN      STEEL

       FABRICATORS have performed the same type of work – steel erection work.




                                           Page 4 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 5 of 13 PageID #:5



23.    Terry Stoll is an AMERICAN STEEL FABRICATORS employee who communicated

       with the Plaintiff’s auditor regarding a payroll compliance audit using an AMERICAN

       STEEL FABRICATORS email address, tstoll@amsteelfabricators.com.

24.    The President of AMERICAN STEELWORKS is Lori Parker-Psenick.

25.    The President of AMERICAN STEEL FABRICATORS is Mary Ann Parker.

26.    Upon information and belief, Lori Parker Psenick and Mary Ann Parker are members of

       the same family.

27.    Upon information and belief, AMERICAN STEEL FABRICATORS and AMERICAN

       STEELWORKS share customers.

28.    Upon information and belief, AMERICAN STEELWORKS’ employees have been paid

       out of the bank account of AMERICAN STEEL FABRICATORS.

29.    AMERICAN STEELWORKS and AMERICAN STEEL FABRICATORS share

       employees.

30.    Upon information and belief, AMERICAN STEELWORKS and AMERICAN STEEL

       FABRICATORS share vehicles.

31.    AMERICAN STEEL FABRICATORS and AMERICAN STEELWORKS are a “single

       employer” due to their interrelation of operations, common management, centralized

       control over labor operations and common ownership.

32.    Due to their “single employer” relationship, AMERICAN STEEL FABRICATORS and

       AMERICAN STEELWORKS are jointly and severally bound to the terms of the Principal

       Agreement and, as a result, AMERICAN STEEL FABRICATORS and AMERICAN

       STEELWORKS are jointly and severally liable for any contributions and dues assessments




                                        Page 5 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 6 of 13 PageID #:6



       they should have remitted on behalf of their bargaining-unit employees along with any

       resulting liquidated damages and interest.

33.    Plaintiff has been required to employ the undersigned attorneys to collect the monies that

       are due and owing from AMERICAN STEEL FABRICATORS and AMERICAN

       STEELWORKS.

34.    Plaintiff has complied with all conditions precedent in bringing this suit.

35.    AMERICAN STEEL FABRICATORS and AMERICAN STEELWORKS are jointly

       obligated to pay the reasonable attorney’s fees and court costs incurred by the Plaintiff

       pursuant to the Principal Agreement, Trust Agreements and 29 U.S.C. §1132(g)(2)(D).



WHEREFORE, Plaintiff prays:

A.     That this Court enter an Order in favor of the Plaintiff and against AMERICAN

       STEELWORKS and AMERICAN STEEL FABRICATORS holding that AMERICAN

       STEEL FABRICATORS is “single employer” with AMERICAN STEELWORKS;

B.     That this Court enter an Order holding that as a “single employer” AMERICAN

       STEELWORKS and AMERICAN STEEL FABRICATORS are jointly bound to the terms

       of the Principal Agreement, including but not limited to the obligation to pay contributions

       to the TRUST FUNDS for each hour worked by their bargaining-unit employees;

C.     That an Order be entered requiring AMERICAN STEELWORKS and AMERICAN

       STEEL FABRICATORS to submit to a payroll compliance audit by the Plaintiff’s auditor

       for the period of June 20, 2005 through present;

D.     That Judgment be entered in favor of Plaintiff and against Defendant AMERICAN STEEL

       FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for all amounts




                                           Page 6 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 7 of 13 PageID #:7



       revealed by the payroll compliance audit as due and owing to the TRUST FUNDS,

       including but not limited to contributions and wage deductions, and any resulting liquidated

       damages and interest;

E.     That Judgment be entered in favor of Plaintiff and against Defendants AMERICAN

       STEEL FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for any

       and all attorneys’ fees and costs incurred by the Plaintiff in bringing this suit pursuant to

       the Principal Agreement, the Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D);

F.     That this Court enter an Order requiring AMERICAN STEEL FABRICATORS to comply

       with all terms of the Principal Agreement, including but not limited to the submission of

       monthly contribution remittance reports and payments in a timely manner; and

G.     That Plaintiff has such other and further relief as the Court may deem just and equitable all

       at the Defendants’ cost pursuant to 29 U.S.C. §1132(g)(2)(E).



                                       COUNT II
                                  ALTER EGO LIABILITY

36.    Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-35 of this

       Complaint with the same force and effect as if fully set forth herein.

37.    AMERICAN STEELWORKS and AMERICAN STEEL FABRICATORS simultaneously

       operated out of the same address at 1985 Anson Drive, Melrose Park, Illinois 60160.

38.    Employees     of   both   AMERICAN        STEELWORKS          and   AMERICAN         STEEL

       FABRICATORS have performed the same type of work – steel erection work.

39.    Terry Stoll is an AMERICAN STEEL FABRICATORS employee who communicated

       with the Plaintiff’s auditor regarding a payroll compliance audit using an AMERICAN

       STEEL FABRICATORS email address, tstoll@amsteelfabricators.com.



                                           Page 7 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 8 of 13 PageID #:8



40.    The President of AMERICAN STEELWORKS is Lori Parker-Psenick.

41.    The President of AMERICAN STEEL FABRICATORS is Mary Ann Parker.

42.    Upon information and belief, Lori Parker Psenick and Mary Ann Parker are members of

       the same family.

43.    Upon information and belief, AMERICAN STEELWORKS employees were paid out of

       the bank account belonging to AMERICAN STEEL FABRICATORS.

44.    Upon information and belief, AMERICAN STEELWORKS and AMERICAN STEEL

       FABRICATORS shared employees and those common employees continue to work for

       AMERICN STEEL FABRICATORS today.

45.    Upon information and belief, AMERICAN STEEL FABRICATORS performed work

       covered under the Trade and Geographic Jurisdiction of the Principal Agreement for

       former customers of AMERICAN STEELWORKS.

46.    Upon information and belief, AMERICAN STEELWORKS transferred its vehicles to

       AMERICAN STEEL FABRICATORS after it ceased operating.

47.    While they operated simultaneously, AMERICAN STEEL FABRICATORS was the non-

       union side of AMERICAN STEELWORKS and recognition of AMERICAN STEEL

       FABRICATORS and AMERICAN STEELWORKS would sanction a fraud or promote

       injustice in that AMERICAN STEELWORKS would be permitted to escape its contractual

       and financial obligation to the Plaintiff while still operating as AMERICAN STEEL

       FABRICATORS.

48.    AMERICAN STEEL FABRICATORS was the non-union arm of AMERICAN

       STEELWORKS until it ceased operating and continues to be the disguised continuance of

       AMERICAN STEELWORKS through present.




                                        Page 8 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 9 of 13 PageID #:9



49.    Plaintiff has been required to employ the undersigned attorneys to collect the monies that

       are due and owing from AMERICAN STEEL FABRICATORS.

50.    Plaintiff has complied with all conditions precedent in bringing this suit.

51.    AMERICAN STEEL FABRICATORS is obligated to pay the reasonable attorney’s fees

       and court costs incurred by the Plaintiff pursuant to the Principal Agreement, Trust

       Agreements and 29 U.S.C. §1132(g)(2)(D).



WHEREFORE, Plaintiff prays:

A.     That this Court enter an Order holding that AMERICAN STEEL FABRICATORS is the

       alter ego of AMERICAN STEELWORKS and is liable to the TRUST FUNDS for all debts

       and obligations of AMERICAN STEELWORKS;

B.     That an Order be entered requiring AMERICAN STEEL FABRICATORS to submit to a

       payroll compliance audit by the TRUST FUNDS’ auditor for the period of June 20, 2005

       through Present;

C.     That Judgment be entered in favor of Plaintiff and against Defendants AMERICAN

       STEEL FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for all

       amounts revealed by the payroll compliance audit to be due and owing to the TRUST

       FUNDS;

D.     That Judgment be entered in favor of Plaintiff and against Defendant AMERICAN STEEL

       FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for all amounts

       revealed by the payroll compliance audit as due and owing to the TRUST FUNDS,

       including but not limited to contributions and wage deductions, and any resulting liquidated

       damages and interest;




                                           Page 9 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 10 of 13 PageID #:10



E.      That Judgment be entered in favor of Plaintiff and against Defendants AMERICAN

        STEEL FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for any

        and all attorney’s fees and costs incurred by Plaintiff in bringing this suit pursuant to the

        Principal Agreement, Trust Agreements and 29 U.S.C. §1132(g)(2)(D);

F.      That this Court enter an Order requiring AMERICAN STEEL FABRICATORS to comply

        with all terms of the Principal Agreement, including but not limited to the submission of

        monthly contribution remittance reports and payments in a timely manner; and

G.      That Plaintiff have such other and further relief as the Court may deem just and equitable

        all at the Defendant AMERICAN STEEL FABRICATORS cost pursuant to 29 U.S.C.

        §1132(g)(2)(E).



                                        COUNT III
                                   SUCCESSOR LIABILITY

52.     Plaintiff re-alleges and incorporates the allegations contained in paragraphs 1-51 of this

        Complaint with the same force and effect as if fully set forth herein.

53.     AMERICAN STEELWORKS and AMERICAN STEEL FABRICATORS simultaneously

        operated out of the same address at 1985 Anson Drive, Melrose Park, Illinois 60160.

54.     Employees     of   both   AMERICAN        STEELWORKS          and   AMERICAN         STEEL

        FABRICATORS have performed the same type of work – steel erection work.

55.     Terry Stoll is an AMERICAN STEEL FABRICATORS employee who communicated

        with the Plaintiff’s auditor regarding a payroll compliance audit using an AMERICAN

        STEEL FABRICATORS email address, tstoll@amsteelfabricators.com.

56.     The President of AMERICAN STEELWORKS is Lori Parker-Psenick.

57.     The President of AMERICAN STEEL FABRICATORS is Mary Ann Parker.



                                           Page 10 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 11 of 13 PageID #:11



58.     Upon information and belief, Lori Parker Psenick and Mary Ann Parker are members of

        the same family.

59.     Upon information and belief, AMERICAN STEELWORKS employees were paid out of

        the bank account of AMERICAN STEEL FABRICATORS.

60.     Upon information and belief, AMERICAN STEEL FABRICATORS and AMERICAN

        STEELWORKS shared customers while they both operated.

61.     Upon information and belief, AMERICAN STEELWORKS transferred employs to

        AMERICAN STEEL FABRICATORS following its alleged cessation of operations and

        said employees currently perform work for AMERICAN STEEL FABRICATORS.

62.     Upon information and belief, AMERICAN STEEL FABRICATORS’ employees perform

        work covered under LOCAL 1’s Trade and Geographic Jurisdiction as defined in the

        Principal Agreement for former customers of AMERICAN STEELWORKS.

63.     Upon information and belief, AMERICAN STEELWORKS transferred its vehicles to

        AMERICAN STEEL FABRICATORS after it ceased operating.

64.     AMERICAN STEEL FABRICATORS has continued the operations of AMERICAN

        STEELWORKS from the date it ceased operating through present.

65.     AMERICAN STEEL FABRICATORS is the successor of AMERICAN STEELWORKS,

        and is directly liable to the Plaintiff for the contractual and financial obligations of

        AMERICAN STEELWORKS.

66.     As the successor, AMERICAN STEEL FABRICATORS is bound by the terms of the

        Principal Agreement, including the obligation to pay contributions on behalf of its

        employees working in covered employment.




                                         Page 11 of 13
      Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 12 of 13 PageID #:12



67.     Plaintiff has been required to employ the undersigned attorneys to collect the monies that

        are due and owing from AMERICAN STEELWORKS and AMERICAN STEEL

        FABRICATORS.

68.     Plaintiff has complied with all conditions precedent in bringing this suit.

69.     AMERICAN STEELWORKS and AMERICAN STEEL FABRICATORS are obligated to

        pay the reasonable attorney’s fees and court costs incurred by the Plaintiff pursuant to the

        Principal Agreement, Trust Agreements and 29 U.S.C. §1132(g)(2)(D).



WHEREFORE, Plaintiff prays:

A.      That this Court enter an Order in favor of the Plaintiff and against AMERICAN

        STEELWORKS and AMERICAN STEEL FABRICATORS holding that AMERICAN

        STEEL FABRICATORS is the successor of AMERICAN STEELWORKS;

B.      That this Court enter an Order requiring AMERICAN STEEL FABRICATORS to submit

        to a payroll compliance audit by the TRUST FUNDS’ auditor from the date AMERICAN

        STEELWORKS ceased operating through present;

C.      That Judgment be entered in favor of Plaintiff and against Defendant AMERICAN STEEL

        FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for all amounts

        revealed by the payroll compliance audit as due and owing to the TRUST FUNDS,

        including but not limited to contributions and wage deductions, and any resulting liquidated

        damages and interest;

D.      That Judgment be entered in favor of Plaintiff and against Defendants AMERICAN

        STEEL FABRICATORS and AMERICAN STEELWORKS, jointly and severally, for any




                                           Page 12 of 13
     Case: 1:19-cv-01809 Document #: 1 Filed: 03/14/19 Page 13 of 13 PageID #:13



       and all attorneys’ fees and costs incurred by the Plaintiff in bringing this suit pursuant to

       the Principal Agreement, the Trust Agreements, and 29 U.S.C. § 1132(g)(2)(D);

E.     That this Court enter an Order holding that AMERICAN STEEL FABRICATORS is the

       successor of AMERICAN STEELWORKS, and that as the successor, AMERICAN

       STEEL FABRICATORS is required to comply with all of its obligations pursuant to the

       Principal Agreement and Trust Agreements, including but not limited to the timely

       payment of contributions and wage deductions;

F.     That this Court enter an Order requiring AMERICAN STEEL FABRICATORS to comply

       with all terms of the Principal Agreement, including but not limited to the submission of

       monthly contribution remittance reports and payments in a timely manner; and

G.     That Plaintiff has such other and further relief as the Court may deem just and equitable all

       at the Defendant AMERICAN STEEL FABRICATORS cost pursuant to 29 U.S.C.

       §1132(g)(2)(E).




                                                             Respectfully Submitted,

                                                             /s/ Matthew D. Grabell – 6312929
                                                             One of Plaintiff’s Attorneys
                                                             Johnson & Krol, LLC
                                                             311 S. Wacker Dr., Suite 1050
                                                             Chicago, IL 60606
                                                             (312) 757-5469
                                                             grabell@johnsonkrol.com




                                          Page 13 of 13
